DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed on May 9, 2022 has been entered.
The amendment of claims 1-3, 5-11, 15-17, and 20, cancellation of claim 4, and addition of claim 21 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on May 9, 2022, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7 and 9-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundhöfer (US 2016/0182903 A1), in view of Ma et al. (US 2020/0184684 A1), Grundhöfer and Ma, respectively .
Regarding claim 1, Grundhöfer teaches a method comprising:
activating, by computer hardware components, a subset of light sources from a plurality of light sources according to a plurality of activation schemes, wherein each activation scheme of the plurality of activation schemes indicates which light sources from the plurality of light sources to include in the respective subset of light sources (Grundhöfer ¶0022: “By selectively activating one or more of the light sources, the computing system determines the 2D location of the light sources in the images captured by the camera”);
capturing, by a camera, an image of each subset of light sources for each activation scheme (Grundhöfer Fig. 4 & ¶0029: “light sources 125 may also be located on a top surface and the other side surface of the calibration apparatus 120. The light sources 125 may be disposed anywhere on the inner surface of calibration apparatus 120—e.g., the side surfaces, top surface, bottom surface, etc.”; Grundhöfer Fig. 6 & ¶0046: “FIG. 6 illustrates pixel locations in a captured image corresponding to light sources, according to one embodiment described herein. Specifically, FIG. 6 illustrates the portion 410 of the image captured in FIG. 4 that includes three light sources”); 
determining, based on the captured images, at least one intrinsic parameter or at least one extrinsic parameter (Grundhöfer Abstract: “a computing system may be coupled to a calibration apparatus and the camera to programmatically identify the intrinsic properties of the camera … After the intrinsics are measured, cameras may be further calibrated”); and
calibrating the camera based on the at least one intrinsic parameter or the at least one extrinsic parameter (Grundhöfer Abstract discussed above teaches calibrating the camera based on the determined intrinsic parameters; Grundhöfer ¶0046: “the calibration module selectively controls the light sources, and thus, can identify which light source corresponds to which pixel region 605, the calibration module can also assign the pixel locations 610 to the light sources to generate the 3D to 2D correspondences”; Grundhöfer Fig. 5: 520 & Grundhöfer ¶0047: “at block 520, the calibration module calculates the intrinsics of the camera (e.g., estimate focal length, principal point, lens distortion parameters, and the like) using the 3D to 2D correspondences … the calibration module may use direct linear transform to generate an initial estimate of some of the intrinsic values and then use non-linear parameter optimization minimizing the geometric reprojection errors to accurately estimate further parameters and refine the initial, estimated values … the calibration module may use further refinements, such as data normalization, or minimization of the algebraic error”).
However, Grundhöfer does not appear to explicitly teach determining both the intrinsic and extrinsic parameters and calibrating the camera using both.
Pertaining to the same field of endeavor, Ma teaches determining both the intrinsic and extrinsic parameters and calibrating the camera using the intrinsic and extrinsic parameters (Ma ¶0023: “The depth camera calibration device 100 includes a calibration board assembly 11 and a processor 13, and the processor 13 can be used to calculate an intrinsic parameters set, a distortion coefficients set and extrinsic parameters of the structured-light depth camera 200”; Ma ¶0043: “the processor 13 can calculate the intrinsic parameters of the imaging capturing element 210, the intrinsic parameters of the projection element 220, and the extrinsic parameters more accurately for improving the calibration quality”).
Grundhöfer and Ma are considered to be analogous art because they are directed to methods and systems for camera calibration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for calibrating a camera (as taught by Grundhöfer) to use both the intrinsic and extrinsic parameters (as taught by Ma) because the combination produces more accurate and improved calibration quality (Ma ¶0043).

Regarding claim 2, Grundhöfer, in view of Ma, teaches the method of claim 1, wherein the subset of light sources comprises:
a single light source from the plurality of light sources (Grundhöfer ¶0041: “the calibration module controls the light sources on the calibration apparatus to uniquely identify the light sources in an image captured by the camera. In one embodiment, the calibration module turns on only one light source on the calibration apparatus and turns off the other light sources. The calibration module evaluates the image captured when only the single light source is illuminated. The calibration module can then correlate the 3D location of the light source to the 2D location of the detected light in the captured image. This process can then be repeated for all other light sources on the calibration apparatus”); or 
multiple light sources from plurality of light sources (Grundhöfer ¶0042: “the calibration module may use a temporal binary coding to selectively activate the light sources on the calibration apparatus. Instead of activating each light source individual, the temporal binary coding permits groups of the light sources (e.g., a half or quarter of the total number of the light sources) to be activated simultaneously”). Note that only one of the alternative limitations is required by the claim language.

Regarding claim 3, Grundhöfer, in view of Ma, teaches the method of claim 2, wherein the multiple light sources at a time are at least a pre-determined distance apart when seen from an angle of the camera (Grundhöfer ¶0026: “the calibration apparatus 120 may slide along the rail 115 in order to change the distance between the apparatus 120 and the camera 105 thereby changing the location of the apparatus 120 in the field of view of the camera 105”).

Regarding claim 5, Grundhöfer, in view of Ma, teaches the method of claim 1, wherein the plurality of light sources is provided in a three-dimensional space according to a pre-determined spatial relationship amongst each other, and in a pre-determined spatial relationship to the camera (Grundhöfer Fig. 4¶ & 0029 discussed above teaches a 3D space and predetermined spatial relationship amongst each other; Grundhöfer ¶0026 discussed above teaches a predetermined spatial relationship to the camera by allowing the distance to be changed).

Regarding claim 6, Grundhöfer, in view of Ma, teaches the method of claim 1, further comprising: determining positions of the subset of light sources in the captured images (Grundhöfer Abstract: “By selectively activating one or more of the light sources, the computer system identifies correspondences that relate the 3D position of the light sources to the 2D image captured by the camera.”; Grundhöfer ¶0032: “Once the intrinsics of the camera 105 (and its pose) are known, the camera 105 may be used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras”; Grundhöfer ¶0045: “After the pixel locations for all the light sources are determined, the calibration module now includes 3D to 2D correspondences for all the light sources. That is, the 3D location of the light source relative to the other light sources in the calibration apparatus (which may be expressed in Cartesian coordinates) is assigned to the specific 2D pixel location to yield the 3D to 2D correspondences”).

Regarding claim 7, Grundhöfer, in view of Ma, teaches the method of claim 6, wherein the positions in the captured images are determined based on identification of candidate points as possible characteristic points of a calibration pattern within an image of the calibration pattern by at least:
determining spots within a filtered image derived from the image of the calibrated pattern, with a spot being defined as a coherent set of pixels of the filtered image having pixel values exceeding a threshold, for each determined spot calculating a central point of the determined spot, and identifying as the candidate points all calculated central points, wherein determining the spots comprises scanning the filtered image derived from the image of the calibration pattern by scanning one pixel after another (Grundhöfer Fig. 6 & ¶0046: “the pixels in each region 605 (and a portion of the surrounding region of the captured image) may be weighted and summed in order to identify the precise pixel locations 610A, 610B, and 610C. As shown, the pixel locations 610 are approximately in the middle of the regions 605 although this may vary depending on the accuracy of the technique used to calculate the pixel locations 610”; Grundhöfer ¶0051: “the passive markers 710 are light sources (e.g., LEDs) that are either all on or all off”; Grundhöfer ¶0071: “The pose estimator compares the difference of the 3D markers projected onto the virtual image with the 2D locations of the markers on the actual captured image. If the differences are greater than a predefined threshold, the pose estimator again varies the translation and rotational value and generates a new virtual image”).

Regarding claim 9, Grundhöfer, in view of Ma, teaches the method of claim 1, wherein calibrating the camera further comprises determining at least one distortion parameter (Note that only one of the alternative limitations is required by the claim language. Grundhöfer ¶0047: “at block 520, the calibration module calculates the intrinsics of the camera (e.g., estimate focal length, principal point, lens distortion parameters, and the like) using the 3D to 2D correspondences … the calibration module may use direct linear transform to generate an initial estimate of some of the intrinsic values and then use non-linear parameter optimization minimizing the geometric reprojection errors to accurately estimate further parameters and refine the initial, estimated values … the calibration module may use further refinements, such as data normalization, or minimization of the algebraic error”).

Regarding claim 10, Grundhöfer, in view of Ma, teaches the method of claim 9 (Note that only one of the alternative limitations is required by the claim language due to claim dependency, claim 9 requires only one of the three camera parameter types),
wherein the at least one intrinsic parameter comprises at least one of a focal length of the camera, a sensitivity of the camera, or an aperture of the camera (Grundhöfer ¶0047 discussed above – includes the focal length);
wherein the at least one extrinsic parameter comprises at least one of a position of the camera in space or an orientation of the camera in space (Grundhöfer ¶0032: “Once the intrinsics of the camera 105 (and its pose) are known, the camera 105 may be used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras”); and
wherein the at least one distortion camera comprises at least one of a defocus camera of the camera, a spherical aberration parameter of the camera, a coma parameter of the camera, an astigmatism parameter of the camera, a field curvature parameter of the camera, or an image distortion parameter of the camera (Grundhöfer ¶0047 discussed above – includes lens distortion parameters).

Regarding claims 11 and 15, Grundhöfer, in view of Ma, further teaches a computer system comprising computer hardware components and non-transitory computer readable medium comprising instructions for performing the method described in claim 1 (Grundhöfer ¶Figs. 1-2; Grundhöfer ¶0074: “aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon”; Grundhöfer ¶0079: “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”). Therefore, claims 11 and 15 are rejected using the same rationale as applied to claim 1 discussed above.

Claims 12 and 16 are rejected using the same rationale as applied to claim 2 discussed above.

Claims 13 and 19 are rejected using the same rationale as applied to claim 5 discussed above.

Regarding claim 14, Grundhöfer, in view of Ma, teaches the computer system of claim 11, further comprising a storage medium configured to store the captured images (Grundhöfer Fig. 1 & ¶0075).

Claim 17 is rejected using the same rationale as applied to claim 3 discussed above.

Claim 18 is rejected using the same rationale as applied to claim 4 discussed above.

Claim 20 is rejected using the same rationale as applied to claim 6 discussed above.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundhöfer (US 2016/0182903 A1), in view of Ma et al. (US 2020/0184684 A1), and further in view of Goldenberg et al. (WO 2009/061519 A1), Grundhöfer, Ma, and Goldenberg, respectively.
Regarding claim 21, Grundhöfer, in view of Ma, teaches the method of claim 1, but does not appear to explicitly teach that a distance from the camera to the plurality of light sources is less than a hyperfocal distance of the camera.
Pertaining to the same field of endeavor, Goldenberg teaches that a distance from the camera to the plurality of light sources is less than a hyperfocal distance of the camera (Goldenberg ¶0011-¶0012: “The presence of the blurring element, however, also blurs the directed images of objects located within the standard working zone. As a result, the sharpness of the processed images of such objects decreases. It is therefore desirable to provide a fixed focus optical system which improves the image quality of objects located closer than one-half of the hyperfocal distance”; Goldenberg ¶0063: “the selected object distance B is set at one-half of the hyperfocal distance, the selected object distance A at one-quarter of the hyperfocal distance”). 
Grundhöfer, in view of Ma, and Goldenberg are considered to be analogous art because they are directed to methods and systems for camera calibration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for calibrating a camera using intrinsic and extrinsic parameters (as taught by Grundhöfer, in view of Ma) to use less than a hyperfocal distance (as taught by Goldenberg) because the combination improves the quality of images (Goldenberg ¶0011-¶0012).

Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has overcome all of the 35 U.S.C. 112(b) rejections. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on February 24, 2022 (see pages 12-13).
In summary, the prior art of record teaches that it was known at the time the application was filed to calibrate a camera using both intrinsic and extrinsic parameters.
However, the prior art, alone or in combination, does not appear to teach or suggest:
responsive to a scanned pixel having a pixel value exceeding the threshold, pausing the scanning, and tracing a spot contour starting with the scanned pixel as a first current pixel, the tracing of the spot contour comprising logging the first current pixel as a contour pixel;
evaluation a condition of neighboring pixels adjacent to the first current pixel, the condition comprising whether the neighboring pixel has a pixel value exceeding the threshold, and another neighboring pixel, which immediately precedes the neighboring pixel with respect to a sense of clockwise or counterclockwise rotation around the first current pixel, has a pixel value not exceeding the threshold;
selecting from all neighboring pixels, for which the condition is fulfilled, the neighboring pixel farthest from an immediate previously scanned pixel to the first current pixel with respect to the sense of rotation;
defining the first current pixel as a previous pixel and defining the selected neighboring pixel as a second current pixel;
repeating the tracing of the spot contour until the first current pixel is again equal to the scanned pixel; and
determining the spot of coherent pixels as a set of pixels comprising the logged contour pixels and the pixels surrounded by the logged contour pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667